COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  CRYSTAL HENDREN,                                   §                No. 08-21-00141-CV

                          Appellant,                 §                   Appeal from the

  v.                                                 §             County Court at Law No. 5

  GABRIEL LAZAR,                                     §              of El Paso County, Texas

                           Appellee.                 §                (TC# 2020DCV3449)

                                                 §
                                               ORDER

         Appellant Crystal Hendren has filed an appeal of the trial court order denying plaintiff's

motion to suspend judgment pending interlocutory appeal. See Tex.R.App.P. 24.4. The order

indicates that a record of the hearing was taken by court reporter Patricia Madrid. The reporter's

record for this hearing will be necessary to resolve the appeal of the trial court's supersedeas

order.

         Therefore, the Court on its own motion ORDERS that the clerk’s record and the transcript of this

hearing be filed with this Court by Friday, August 27, 2021. The District Clerk and Court Reporter

responsible for compiling this record are admonished to contact the Court in the event an extension is

required.

         IT IS SO ORDERED this 23rd day of August, 2021.


                                                 PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.